Case 20-11177-KBO   Doc 613-24   Filed 08/28/20   Page 1 of 5




            Exhibit V
                                  Case 20-11177-KBO                      Doc 613-24              Filed 08/28/20             Page 2 of 5

    To: Neil Augustine[neil.augustineAgreenhill.coin]
    From: Buschmann, Mark[Buschmann@pjtpartners.com]
    Sent: Mon 2/10/202045449 PM Central Standard Time
    Subject: RE: Akom - Akom Announces $39.4M Retention Bonus Program for U.S. Salaried Employees (Americas intelligence)


    Yes, will get you the details..

    From: Neil Augustine -----neil.augustine cgreenhill.com->
    Sent: Monday, February 10,2020 5:50 PM
    To: Buschmann, Mark <Buschinann@pjtpartmers.com>
    Subject: [External] Fwd: Akom - Akom Announces $39.4M Retention Bonus Program for U.S. Salaried Employees(Ame cas Intelligence)

     Mark - really need the details on this especially given its now public and everyone is asking the obviously questions. Can u pls get us the info we requested on our
     weekly call last week so we are somewhat educated on this.

    Let me know. Thanks.

    Neil


    Get Outlook for iOS [aka.ms]<https://urldefense.proofpoint.com/v2/url?u=https-
    3A akamsooukef&dDwMFaQ&c0PUbT 1m6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyRIB&r=b8CKCpIJPXDSXiPdq KbLnIGW K2iRDqbG8b8sKQvu
    -ngGbdiBg&e=>

    From: Reorg Alert --:Iclockets@reorg-research.com<mailto:dockets@reorg-research.com>>
    Sent: Monday, February 10, 2020 4:38:26 PM
    To: Neil Augustine <neitaugustine@greenhill.com<mailtaneil.augustine@greenhill.com>>
    Subject: Akom - Akom Announces $394M Retention Bonus Program for U.S. Salaried Employees(Americas Intelligence)

    [EXTERNAL]




    [R][entail- lin ks.reorg- research.com]<https://urldefense.proofpoint.com/v2/u rl?u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-3Fu pn-
    3DjidWQyke3Du1S9VW8gRCxNLy-2D2BKLOygZOSPdQztUyZAfsnKuykl1MPyxYcGtm3ZoBdXYG-5FzacRiKiHM3YGGExAzIPI2dNELnAir-
    2D2FT4qnWj6gdV17isA-2D2B971-2D2FxCMIu3y63osfGJ8m-2D2FYwKMFnd-
    2D2FSTCTI9DqWG4mdRRIujXeRcnAC St27xN76t9iYQjwGTINqe7d3Cf8YVk4x437Gr-2D2FCZotnyfyNgiWZnl-2D2BceOkMsoIJGU6zJudCPnuuFy52t-
    2D2Boio72RzwNIhGsmCmR95h0JWPuDf3GCsdv2LhK-2D2FQv9ENKgXMXwGw4zxq2XzlDROWahay21ATn30-2D2F-
    2D2B4G08HWGprQTKlcyEsMKhTu6Kj-2D2B6TGVV8Mvdm7drdbVi4k-
    2D3D8zd=DwMFaQ&c=OPUbTlm6DaDuRPWemcpoZiDQ9K6lgeg24pvj8XyBJrs&r=b8 CKCpl.IPXDSXiPd qKbEnIGWK2i RDqbG8b8sKQvuJQ8cm=pdvgr5
    -K3zxtx4S2Afs&e=>

    [Americas Core Credit by Reorg][email-lin ks.reorg- research.comFhttps://urldetense.proofpoint.com/v2/url?u=http-3A em ail-2Dlinks.reorg-
    2Dresearch.com___Is__ click-3Fu pn-3DjidWQyke3Du1S9VW8gRCxNLy-2D2BKLOygZOSPdQztUyZAfsnKuykl1MPyxYcGtm3ZoB3FQ9-
    5FzacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-2D2FxC Mlu3y63osfGJ8m-2D2FYwKMFild-
    2D2FSTCT 19DqWG4mdRRIujXeRenACS 7xN76f9iYQjwGTINqe7d3Cf8YVB0yGRUeRoY3dmqNyqRaKaQFbOeEqhiXhP9ePOZ-
    2D2Bn41RDBB6ikJKtPdrf7naC v7efpIqEYBZymtnrzHDbASaGpTcalsy8S2GeSN H9boiu.lmVQUGSKqz6b4z0L-2D2F1HWrI-
    2D2BMDxZ4jkRDE2EstRkYX-2D2Hill7DuserZn7u MsMPI4AGE4C w-
    2D3D8cd=DwMFaQ8zo=0PUbTlm6DaDuRPWeincpoZiDQ9K6Igeg24 pvj8XyBJrs&r=b 8__ CKCpIJPXDSXiPdqKbLnIGWK2iRDqbG8b8sKQvuJQSan=pdvgr5




    Akom [email-links.reorg-research.coml<https://urldefense.proofpoint.comY2lurl'?u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-3Fupn-
    3DjidWQyke3DulS9VW8gRCxl\ILy-2D2B KLOygZOSPdQztUyZAeQH13rx-2D2FRW3iKlqn-2D2Bu hvwpICc7v-2D2Ft8vW4YS-
    2D2FsKREu 1LFzAKOITVDQNXbVa7qYwmu4-2D3D5e1R-5FzacRiKjHM3YGGExAzIPI2dNELnAir-2D2FT4qn WfigdV17isA-2D2B971-
    2D2FxC Mlu3y63osfGJ8m-2D2F YwKMFnd-2D2FSTCT19DqW G4mdRRItijXeRcnACS7xN76t9iYQjwCITINqe7d3Cf8YVsTnsvCMJ4CDOei4zLQ8kq-
    2D2Bxkbwit8rsI0-2D2FEoRMDV8bUEsOUZZgJBIynEvOTNwphAJITngbGYOOfqdeDxclECnylJxM5jB0kVZzdEnOswT-2D2BiMCrEvYqiE-
    2D2INdoDwIlrlhFIlF37WK9tZeElMaftiiVccfn-2D2FSxwUxztRQCQ7AME5NtVPA-
    2D3D8a1=DwMFaQ8cc=0PUbTlm6DaDuRPWeincpoZiDQ9K6Igeg24pvi8XyBJrs&r=b8CKCpI,TPXDSXiPdqKbLn1GWK2iRDqbG8b8sKQvuJQ&.m=pdvgr5
    -NxRIkgFOrzJgee-c8nry4&e=>




Confidential                                                                                                                                  Debtors_Prod_00049169
                                Case 20-11177-KBO                      Doc 613-24              Filed 08/28/20              Page 3 of 5
    Akom Announces $39.4M Retention Bonus Program for U.S. Salaried Employees [email-links.reorg-research.coml<https://urldefense.proofpoint.coin v2/url?
    u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-3Fu pn-3DjidWQyke3Du1S9VW8gRCxN Ly-2D2BKLOygZOSPdQztUyZAeQH13rx-
    2D2FRW3iKlqn-2D2Bu hvwpICc7v-2D2Ft8vW4YS-2D2FsKREti 1LFzAKOITVDQNXIA/a7qYwmu4-2D3DiDMx-5FzacRiKjHM3YGGExAz1PI2dNELnAu-
    2D2FT4qnWj6gdV17isA-2D2B971-2D2FxC Mlu3y63osfal8m -2D2FYwKMFnd-
    2D2FSTC T I 9DqWG4mdRRIujXeRcnAC St27xN76f9iYQjwGTINqe7d3Cf8YV9RpZ7CVnwi4XPWRs9tVlItkqqi4s-2D2FIIR4rQVVIIL6KLJBIDEZmqldj0-
    2D2BGqhvKz179nG-2D2BE06u 1AvP7DSU1i7Vb5IeX9HQxKVEHYTQr-2D2F14qnTmp49-2D2BOYp-2D2BnsRc0T-2D2FgV36i0Id09-
    2D2BEph60b9YOQQn BEGDns9dyNugjJGHI3nvATIaqAfMo-
    2D3D&d=DwMFaQ&c=0PUbT1m6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyBJrs&r=b8 CKCp1JPXDSXiPdqKbLn1GWK2i1WqbG8b8sKQvuJQ8cm=pdygr5
    -aWk QuZM&e=>


    February 10, 2020 17:38


    Relevant Document:
    8-K [email-lin ks.reorg- research.coml<https://urldetense.proofpoint.comtv2/url?u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-Hupn-
    3DjidWQyke3Du1S9VW8gRCxMdiZIC MI9xiv33PsVuFd9ATPhyKF8A qtgXG v S8hB740qz17Yd9xgii5LeNIPB.IV7UQ-2D3D-2D3Dx1DV-
    5FzacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-2D2FxCM1u3y63osfGJ8m-2D2FYwKMFnd-
    2D2FSTCT19DqWG4mdRRItijXeRcnACS7xN76f9iYQjw-GTINqe7d3Cf8YVE53gxBTDcvz-2D2B3iEg-
    2D2FyRVDSuabZAGENBa2KRqGg2j0DIMyvSU81f5WOCHRswSxGgleQX-2D2F2Qk77Z1hPu2bliC2e8RuDXNMFDH7k6Z1OHeTMuPQXymy-
    2D2Bs5s8W-2D2Bx5MNPRzxKLJP1\111(3toalAvOtidCF-2D2Bmv6uavKg3OHNag3ocwTB9s-
    2D3D8a1=DwMFaQ8zo=0PUbTlm6DaDuRPWentcpoZiDQ9K6Igeg24pvj8Xyalrs&r=b8 CKCpIJPXDSXiPdqKbLitI GWK2iRDqbG8b8sKQvuJQ8cm=pdvgr5

    In an 8-K today. Akom disclosed the retention programs for the company's executive officers the board has approved on Feb. 4.

    The 2020 retention program provides a prepaid retention payment subject to a letter agreement. According to the release, "in the event that the participant's
    employment with the company terminates for any reason other than a qualifying termination (as defined in the L,etter Agreement)prior to the completion date and a
    change of control(as defined in the Letter Agreement), such participant will be required to repay the participant's retention bonus to the company, net of certain tax
    adjustments."

    A total aggregate of$39.4 million was approved for payment under the retention programs for the company's U.S. salaried exempt employees for 2020, including.

     * $3.6 million for President and Chief Executive Officer Douglas Boothe;
     * $1.5 million for Chief Financial Officer Duane Portwood;
     * $1.5 million for General Counsel Joseph Bonaccorsi; and
     * $1.2 million for Chief Commercial Officer Jonathan Kafer
    The retention programs for the company's executive officers and other U.S. salaried exempt employees replace the traditional incentive compensation programs for
    2020.


    See on Reorg [einail- links.reorg-research.com] https://urldefense.proofpoint.com/v2/url?u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-3Fupti-
    3DjidWQyke3Du1S9VW8gRCxNLy-2D2BKLOygZOSPdQztUyZAeQH13rx-2D2FRW3iKlqn-2D2Buhvwp1Cc7v-2D2Ft8vW4Y S-
    2D2FsKREulLFzAKOITVDQNXbVa7qYwmu4-2D3DITRj-5FzacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-
    2D217)(CM1u3y63osfGJ8m-2D2FYwKMFnd-
    2D2FSTCTI9DqWG4mdRRIujXeRcnACSI27xN76t9iYQjwCITINqe7d3Cf8YVeZICCphADMSxU4aid(HodXrvF9QFBQEYR4S7JxDOwBtGd1065roBMALP
    -2D2BeytIe4iE21cPN1MA-2D2F6bZbR62o1CvhFduFiTfSnPUawIGPer6hHEJKwALnRgK-2D2F4HBmocavdXhdog0YIvSM69AXS9UYLOs-
    2D3D8a1=DwMFaQ8cc=0PUbT1m6DaDuRPWeincpoZiDQ9K6Igeg24pvj8XyBJrs&r=b8CKCpI,TPXDSXiPdqKbLn1GWK2iRDqbG8b8sKQvuJQ8z.m=pdygr5
    -BliN5Uy608FS4C0sgrSbsd7Zic&e=>




    Contact Us

    Contact us<mailto:questions@reorg.com> to ask a question or contact Reorg regarding this story.


    Docket Alerts

    Update [email-links.reorg-research.confl<https://urldefense.proofpoint.com/v2/url?u=http-3A etnail-2Dlinks.reorg-2Dresearch.com Is click-3Fupti-
    3DjidWQyke3Du1S9VW8gRCxNLy-2D2BKL0ygZOSPdQztUyZAc7t8N5N0hvz-2D2BRI65WGY9wegi58X4ZPgrR-2D2BsschtBc2-
    2D210reB8jtSJETdIin4VvtvjXQ-2D3DIRsS-517zacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-2D2Fx-CM I u3y63osfGJ8m-
    2D2FYwKMFnd-2D2FSTCT19DqWG4indRRlujXeRcnACS7xN7609iYQjw- 3TINqe7d3Cf8YVs3GFw5RXmloc1Wyb-2D2BubRSJyZT4POKtwxUszdYo1-
    2D2F1gWRca4gTldwbjln81BL1RP-2D2BdCThItnnW7x7vx-N6oZUGc-2D2FizafubH853HUhCUjer-2D2BC11RVRUeux7UrliNHqoxNc2Hb7A376n5U-
    2D2FUK0NvKzm3iXSCqUKXuXvxg8dnq-2D2FvvUwzifyJw-
    2D3D8a1=DwMFaQ8zo=0PUbTIm6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyBJrs&r=b8 CKCpUPXDSXiPdqKbLitIGWK2iRDqbG8b8sKQvuJQ&m=pdygr5
    your docket alert or tracking preferences.




Confidential                                                                                                                                   Debtors_Prod_00049170
                               Case 20-11177-KBO                    Doc 613-24             Filed 08/28/20             Page 4 of 5

    Intelligence Etnails

    Update [email- Iinks.reorg- research.com]<https://urldefense.proofpoint.com/v2/url?u=http-3A email-2Dlinks.reorg-2Dresearch.com Is click-317upn-
    3DjidWQyke3DulS9VW8gRCxNLy-2D2BKLOygZOSPdQztUyZAc7t8N5N0hvz-2D2BRI65WGY9weed1-2D2FWksCv-2D2FnIgKdO0-
    2D2B4tPZf6Md2GcYM9MXp311109BA-2D3Dtajz-5FzacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4cinVvJ6gdV17isA-2D2B971-2D2FxCM1u3y63osfGJ8m-
    2D2FYwKMFild-2D2FsTcT19DqWG4indRRlujXeRenACSC7xN76f9iYQjwtiTINqe7d3Cf8YVFcWWvqzQ1V1pvfYNDZUm83HBEgu5yvdWSeE-
    2D2BswRn3cs-2D2BuCyYn-2D2Bm7g-2D2BXKcFSrCdz7cMumuANLs-2D2FnSfillSE1Kwvy,EPnmPAMAIxPno31qBNAoTnempSigiM-
    2D2BZVY0icainhlaxfUhvs9fx3Mn I EmtbMEevC0xEGYAr6eFxigXbo3UqC8-
    2D3D8a1=DwMFaQ8ze=0PUbTlm6DaDu RPWemepoZiDQ9K6Igeg24pvj8XyBJrs8zr—b8 CKC pIJPXDSXiPdqKbEn1GWK2iRDqbG8b8sKQvuJQ8z.m=pdvgr5
    your intelligence email preferences.




     SEC Alerts

    Update [email-links.reorg-research.com]<https://urldefense.proofpoint.win/v2/url?u=http-3A email-2Dlinks.reorg-2Dresearch.com Jsclick-3Fupn-
    3DjidWQyke3DulS9VW8gRCxNLy-2D2BKLOysZOSPdQztUyZAc7t8N5N0hvz-2D2BRI65WGY9wc-2D2B8v63muf9doggiY3A8tnUXg-2D3D-2D3DgaE8-
    5FzacRiKjHM3YGGExAzIP12dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-2D2FxCMlu3y63osfal8tn-2D2FYwKMFnd-
    2D2FSTCTI9DqWG4mdRRIujXeRcnAC St27xN76f9iYQjwGTINqe7d3Cf8YV8tp0lUlizx4w-2D2BvtV1-17.1euxuDIDXgatfigQvGGd56VZVAjpGtmo9I-
    2D2B22xssVNnXeQHp3VZ5VNjPX1inDkpwY6yxEygxjuunnzovGw1BSSAsqEYETQJeN6isklOorhe3Ay5rkMwX4Gj6NgCPtdP3e56A7XmxbABz2-
    2D2FivRDub9w8-2D2FZo-
    2D3D8a1=DwMFaQ8ze=0PUbTlm6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyWrs8zr=b8CKCpLIPXDSXiPdqKbLnIGWK2iRDqbG8b8sKQvu.1Q8z,in=pdvgr5
    - 1IrLw2xXuEsPqAg3BXXQh1G-2dJk9e10(13gsA8z.e=> your SEC alert preferences.




    Download the Reorg app and subscribe to the Reorg podcast

    [Download on the Apple App Store]lemail-linIcs.reorg- research.cotn]<https://urldefense.proofpoint.com/v2/url?u=http-3A email-2Dlinks.reorg-
    2Dresearch.com Is elick-3Fupn-3DjidWQyke3Du1S9VW8gRCxC qxZQWGQ7Di-2D2ByFj5vq-2D2FRSEIBaA-
    2D21ThjsAII5ZzJRUNJCh2jPetAKiKKZtRIqS2nJ2AAtVIII\IWIrwi2VjifaIRplcrKIe-2D3Dav14-5FzacRiKjIIM3YGGExAzIPI2dNEEnAu-
    2D2FT4qnWj6gdV17isA-2D2B971-2D2FxCM1u3y63osfGJ8m-2D2FYwKMFnd-
    2D2FSTCT19DqWG4mdRRIujXeRcnACSt27xN76f9iYQjw6TINqe7d3Cf8YVujPInMiu-
    2D2F'SnDWxZsiohfOvaiPH3DCIQValK1r4QGrMD9Qg9ZPgVmCKbWeDbX06YktP3ju UjI1116XDqppec58jxRMK1PwN5CbG4kYStBmteQiBCPRcsBqqolGJ
    -2D2FxF1rQNLPI3WRpX0sXznnvrs-
    2D3D8a1=DwMFaQ8z.c=0PUbTlm6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyBJrs&r=b8 CKCpIJPXDSXiPd qKbEnIGWK2iRDqbG8b8sKQvuJQ8z.m=pd vgr5
    -ksmpMPZPkGZUyaswv12nvc&e=> [Download on the Google Play Store][einail-links.reorg- research.com]<https://urldefense.proofpoint.com/v2/url?u=http-
    3A email-2DlinIcs.reorg-2Dresearch.com Is click-3Fupn-3DjidWQyke3Du1S9VW8gRCxN10xUMq0LmhP1846eqxGCBBHdyGecnVvrWThCZpjhipR80AB-
    2D2FSW7Ax1-2D2BTZYDoqs5Z0AoQrtR7CaqfEXIlyYHDv-2D2FI-2D3DdYjf-5FzacRiKjHM3YGGExAz1P12dNELnAu-2D2FT4qnWj6gdVrisA-
    2D2B971-2D2FxCM1u3y63osfGJ8m-2D2FYwKMFild-
    2D2FSTCTI9DqWG4mdRRIujXeRenACS 7xN7619i YQjwCITINqe7d3Cf8YVBXFVq6yjdULe8CIza3-2D2BC5Z71SbLOHxdNa8odH-2D2FiO7rortX1Z9-
    2D2170k IDq I b7praijKOrArMikNOEKIswDOgSB3bbhgz2iGGx5EGKL.65jB-2D2BjB7czUEV-2D2B05rNKicOZBEIDBilsEOzVzDrBSBXEyNEdZYOKDF-
    2D2FiStOw6LwP-2D2BZhEBgQd2KU-
    2D3D8z.d=DwMFaQ8ze=0PUbTlm6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyWrs8zr=b8CKCpLIPXDSXiPdqKbLnIGWK2iRDqbG8b8sKQvu.1Q8z,in=pdvgr5
    [Listen on Apple Podcasts][email-links.reorg- research.com]<https://u rldefense.proofpoint.com/v2/u rl?u=http-3A email-2Dlinks.reorg-2Dresearch.cotn Is click-
    3Fupn-3DjidWQyke3DulS9VW8gRCxCqxZQWGQ7Di-2D2ByFj5vq-2D2FRSCuINHzdHkOxrrSlnw-2D2B MJ9PJCij4xjZOPW7kr-
    2D2Fm vGL1PybWt5FBJetlXgrwocGCHtY-2D3DII3XN-5FzacRiKjIIM3YGGExAzIPI2dNEEnAu-2D2FT4qnWj6gdV17isA-2D2B971-
    2D2FxCM1u3y63osfal8m -2D2FYwKMFild-2D2FSTCT19DqWG4mdRRIujXeRenACSf27xN76f9iYQjvc-GTINqe7d3Cf8YVzIJO-2D2BJ9-
    2D2FcYQa3Q060fPpToY113GRIrqFG5d3jFFGzJEhqDsklU17C Y01T96s9vASEn7GTgN5DwjrrRU1J95hTV-2D2B5E-
    2D2FgoinarpN13ZqDErfVOYeooXqCbDVeEYOYpm3reVVo8QAFwbx-2D2FamPwY9cS9c4EYD7smdljiHTpYmEKbsEZOTinc-
    2D3D8cd=DwMFaQ8cc=0PUbTlm6DaDu1UPWemepoZiDQ9K6Igeg24pvj8XyWrs8cr=b8 CKC plJPXDSXilklqKbLnIGWK2iRDqbG8b8sKQvuJQ8cm=pdvgr5
    -71KPvFyqA8ce=> [Listen on Google Podcasts][email-links.reorg- research.comYhttps://urldefense.proofpoint.com/v2/url?u=http-3A etnail-2Dlinks.reorg-
    2Dresearch.com Is elick-3Fu pn-3Dj dWQyke3DuIS9VW8gRCxaTkNBaAzEixR8VyWYh3I9Z3uGs3KnxYTSIE-2D2F8jIT 1 uFZolme-
    2D2BvdPK7G6HOmkcs9XxzEMFW7DULtS I EbCOYhIJ-2D2B9SKzNZDOwQ5ej6y92z178kIXrGju hbOVgiA)0(yRO9J I EdtelTh5h4enC blzsze8vQfeCUZ-
    2D2FYpJp04cAlv40BDBgvezp9TL-5FzacRiKjHM3YGGExAzIPI2dNELnAu-2D2FT4qnWj6gdV17isA-2D2B971-2D2FxC Mlu3y63osfal8in-
    2D2FYwKMFnd-2D2FSTCT19DqWG4mdRRIujXeRcnACSf27xN76f9iYQjwGT[Nqe7d3Cf8YV5HiHGgOFJICtA4emR3aGjj-2D2BRArwM-
    2D2BkU5AUfiCAJS-2D2BG-2D2FcleeDbOpReckCJzOfx12XSbB8Qs2dN3QpgUkyPro2m-2D2HIDo-
    2D2FRAwyzZJOPeuF6aFtsYSL5xnYWDTvuZb Yt5ECj4o2B50PcHjKWDX-2D2F3YBgn-2D2FyOtnLDEIVOCKJ1GgU2EV ljAKLc-
    2D3D8a1=DwMFaQ&c=0PUbT I m6DaDu RPWentcpoZiDQ9K6Igeg24pvj8XyBJrs8zr=b8 CKCpIJPXDSXiPdqKbLnIGWK2iRDqbG8b8sKQvuJQ8z.m=pd vgr5

    This publication has been prepared by Reorg Research, Inc. or one ofits affiliates (collectively,"Reorg")and is being provided to the recipient in connection th a
    subscription to one or more Reorg products. Recipient's use of the Reorg platform is subject to Reorg's Terms of Use l'etnail- links.reorg-research.coM]
    <https://u rldefense.proofpoint.com/v2/u rl?u=http-3A email-2Dlinks.reorg-2Dresearch.coin Is click- 3Fu pn-
    3DjidWQyke3Du I S9VW8gRC xlkvIJINDw9bIiKbN7YgeEWg-2D3DNvq4-517zacRiKjIIM3YGGExAzIPI2dNEEnAu-2D2FT4qnWj6gdV17isA-2D2B971-
    2D2FxCMIu3y63osf(H8m-2D2FYwKMFnd-
    2D2FSTCT19DqWG4mdRRIujXeRcnACS127xN76f9iYQjwGTINqe7d3Cf8YVgCjAUH2JEeAKd9H3C43L7sLOCHvIA4Q0Mx004rxNSj5cNCinJh-
    2D2B9Y9YzvRC1TN-2D2F0j8EQkhpQ46b1113DGOJDRithwMGPP5ZDd-2D2FN5JdGF5at-2D2FbzinVXyaZ1JUhdPOT-
    2D2FCqxZaHM021TlinKWE3FCuCVdlImOt8ZMInjjViOZw-2D2Fo-2D2BwNYRLa4-
    2D3D8a1=DwMFaQ8ze=0PUbTlm6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyllIrs8cr=b8 CKC pLIPXDSXiPdqKbLn1GW K2iRDqbG8b8sKQvuJQ8z.m=pdvgr5




Confidential                                                                                                                             Debtors_Prod_00049171
                                 Case 20-11177-KBO                        Doc 613-24              Filed 08/28/20               Page 5 of 5
    -MND2R8IBoAoH38nU8z.e=> or the user agreement pursuant to which the recipient has access to the platform (the "Applicable Terms"). The recipient of this
    publication may not redistribute or republish any portion ofthe information contained herein other than with Reorg's express written consent or in accordance with
    the Applicable Terms. The information in this publication is for general informational purposes only and should not be construed as legal, investment, accounting or
    other professional advice on any subject matter or as a substitute for such advice. The recipient of this publication must comply with all applicable laws, including
    laws regarding the purchase and sale of securities. Reorg obtains information from a wide variety of sources, which it believes to be reliable, but Reorg does not
    make any representation, warranty, or certification as to the inateriality or public availability ofthe information in this publication or that such information is accurate,
    complete, comprehensive or fit for a particular purpose. Recipients must make their own decisions about investment strategies or securities mentioned in this
    publication. Reorg and its officers, directors, partners and employees expressly disclaim all liability relating to or arising from actions taken or not taken based on any
    or all of the information contained in this publication. t''') 2020 Reorg. All rights reserved. Reorg® is a registered trademark of Reorg Research, Inc.

    Unsubscribe from Akom Intel Alerts [email-links.reorg-research.comElittps:8urldetense.proofpoint.com/v2/url?u=http-3A email-2Dlinks.reorg-
    2Dresearch.coin          3Fit pn-3DjidWQyke3DuIS9VW8gRCxDDZVTkTSJgLefplunvwv8vdnSROuTceVDNPdQ2VZqMog-
    2D2FTuwASem57pQBKZrBOcciVm 1PXww 1 xo9u.1Xlizg5Ome9yNnaqg046HpQ37VwEue2Pf6MnC-5FzacRiKjHM3YGGExAzIPI2dNELnAu-
    2D2FT4qnWj6gdV17isA-2D2B971-2D2FxCM1u3y63osfGJ8m-2D2FYwKMFnd-
    2D2 STCT 19DqWG4indRRIujXeRcnACS7xN76f9iYQjwCITINqe7d3Cf8YV3Kngcmirh-
    2D2Bm7609yh8IILOopUl I xeVBJbLIJ nKE5RNgpSmVAvyPttBc577.1Z8x5 131e-2D2BnjrCQ09kxC9L6f8bZ08GZp3-2D2B6JSgDyshOxNySI-IL-
    2D2B2FKX8V5yIA E7WQ0RibiRedBweY87rcOrV-2D2B7938g17 1 uxrirD2A-2D2178wExAh2nBbIGmI-
    2D3D&d=DwMFaQ8z,c=0PUbT 1m6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyBJrs&r=b8CKCpUPXDSXiPdqKbLii1GWK2iRDqbG8b8sKQvuKgz.m=pdvgr5
     Unsubscribe from all Reorg emails [einail-links.reorg-research.coin]chttps://urldefense.proofpoint.com/v2/url?u=http-3A email-2Dlinks.reorg-
    2Dresearch.com Is click-Hupn-3DjidWQyke3Du1S9VW8gRCxDDZVIITS.IgLefpkinvwv8vdnSROuTceVDNI'dQ2VZqMog-
    2D2FTuwASem57pQ131(ZrBOcqVgtHec07S4ovCp0Dacool-2D2BO-2D3DFSC M-5FzacRiKjEIM3YGGExAz1PI2dNELnA u-2D2FT4qnWj6gdV17isA-
    2D2B97I-2D2FxCM I u3y63osffiJ8m-2D2FYwK MFnd-2D2FSTCT 1 9DqWG4md RRIujXeRcnACSt27xN76f9iYQjwGTINqe7d3CfftYVIN-2D2Fb-
    2D2BXTerOyyjueouavLIROBrg13v9UoPitc03LygrOuPqKJC-2D2BtjkQX0zKboOcippIqPbxPJ1cMcpqJ9rvrzTUgTg2uxMIzq I YJVriWQDBo-
    2D2F0d2Vd545BGGV0-2D2B070oHr6bMKYYkDQ4pWwN9vehcEzewVdraakdrOCiMVLbfEnBRFLM-
    2D3D8a1=DwMFaQ&c=0PUbT lin6DaDuRI'WemcpoZiDQ9K61geg24pvj8XyWrs&r=b8 CKCpUPXDSXiPdcrKbLn1GWK2iRDqbG8b8sKQvuX)&m=pdygr5




    DISCLAIMER
    The information contained in this communication from the sender is confidential and may be legally privileged. It is intended solely for use
    by the intended recipient and others authorized to receive it. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking action in reliance of the contents of this information is strictly prohibited and may be unlawful.

    If you have received this communication in error, please notify us immediately by replying to this message and deleting it from your computer.
    Link to Privacy Policy [greenhill.com]<https://urldefense.proofpoint.com/v2/url?u=https-
    3A www.greenhill.com_privacy&d=DwMFaQikc=0PUbT Im6DaDuRPWemcpoZiDQ9K6Igeg2-1pvj8XyBJrs&r=b8 CKCpUPXDSXiPdgKbLnIGWK2IRDqb
    -ZEUckQKdaQFazglB5p0MayXJxzbbM8ze-=>
    Greenhill & Co., LLC

    usdise


    This message and any attachment are confidential and may be privileged or otherwise protected from disclosure. If you are not an intended recipient of an electronic
    communication, please notify the sender immediately, delete the message and do not act upon, print, disclose, copy, retain or redistribute any portion or contents to
    any other person. I'lease refer to www.pjtpartners.com/email-disclaimer for important disclosures regarding this electronic communication,including information if
    you are not the intended recipient.




Confidential                                                                                                                                       Debtors_Prod_00049172
